UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-7490


LAWRENCE P. GILMARTIN,

                     Plaintiff - Appellant,

              v.

NORTH CAROLINA DEPARTMENT OF PUBLIC SAFETY; DR. LAND;
MEDICAL DEPARTMENT, Greene Correctional Institution,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:16-ct-03058-FL)


Submitted: March 30, 2017                                          Decided: April 3, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lawrence P. Gilmartin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lawrence P. Gilmartin seeks to appeal the district court’s order dismissing without

prejudice his 42 U.S.C. § 1983 (2012) action for failure to comply with the court’s order.

This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949). Because the

deficiencies identified by the district court may be remedied by the filing of an amended

complaint, we conclude that the order Gilmartin seeks to appeal is neither a final order

nor an appealable interlocutory or collateral order. Goode v. Cent. Va. Legal Aid Soc’y,

Inc., 807 F.3d 619, 623 (4th Cir. 2015); Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

      Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.


                                                                             DISMISSED




                                            2